Title: From James Madison to John Armstrong, 19 February 1806
From: Madison, James
To: Armstrong, John


                    
                        (private)
                        Sir,
                        Department of State, 19th Feby. 1806
                    
                    Mr Skipwith has represented himself to be aggrieved by an attachment laid by the French Government upon a liquidation in his favor, under the

Convention for the purchase of Louisiana. From the Documents he has exhibited, comprising as well a statement of the grounds upon which the attachment has been imposed, as his own explanations, it would appear that the principal stress is laid upon the Circumstances of the Original transaction, from which the debt claimed by Mr Skipwith arises. For it seems that Walter Burling, a Supercargo for Perkins and Company of Boston, had employed John Higginson to make sale of some merchandize, which he did, in his own name, to the French Government; and Mr. Skipwith soon afterwards exchanged with Burling some Cotton for the Credits arising from the sale. To constitute his Title to these, he obtained an assignment from Burling and also a declaration from Higginson, that having acted only as Agent, the real Interest of the Contract was in his Constituents, of whom, thro’ Burling, Skipwith is the Assignee. But it has turned out, according to Mr. Skipwith’s statement, that Higginson is a Debtor of Swan and Co., whose debt the French Government has assumed and are desirous of realizing by deducting it from Mr Skipwith’s liquidation. Supposing this to be a fair statement of the Case, it is conceived that the Attachment ought to be dissolved for the following reasons.
                    1st. No room being seen for a doubt, that the transaction, as respects Higginson, was an agency, it ought not to be affected by his personal debts.
                    2d. If even it had not been an agency, but a sale of property belonging to Higginson, the debt arising from it could not be liable to an attachment for the benefit of other parties, after a bona fide assignment. Beside the intrinsic equity of this principle, its application is recommended by its being, as is understood, adopted by the French Jurisprudence.
                    3. Should it appear to you, that Higginson’s debt was originally due to swan & Compy., & not to the French Government, justice would not permit it to protect them from loss by shifting it upon Skipwith. To such an assumption of Higginson’s debt, it could not be induced by a desire to save itself, because Swan has been admitted to be a Creditor of the French Government to a very considerable amount: and more especially Mr Skipwith ought not to be saddled with the loss, since the debt from Higginson was produced by a privity and Confidence to which the former was a stranger, as well as those under whom he claims.
                    With these observations, as far as they are found consonant with the Truth of facts, added to such as will occur to you on a more comprehensive examination, it is desirable that an effort should be made to remove whatever influence or misconception may be opposed to the allowance and payment of the Claim.
                    Should it on the other hand, after passing all the stages indicated by the Convention have been prepared for a Consummation by drawing Bills, I doubt not that it will give you pleasure by this act to rescue Mr Skipwith from the delay and the hazard, which he strongly imputes to other Causes

than the real difficulties attending the explanation of his right. I have the honor to be, with very great Respect, sir, your Mo: Obedt servt.
                    
                        James Madison
                    
                